DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on December 9, 2020 is entered.
	Claims 2-18, 31, 32, 35-52, 63, 67-72, and 75 have been canceled.
	Claims 1, 19-30, 33, 34, 53-62, 64-66, 73, 74, and 76-84 are pending.
The originally elected species encompass human erythropoietin (EPO).  In view of applicant’s amendment and upon further consideration, the species of human granulocyte-macrophage colony stimulating factor (GM-CSF) is rejoined.  Applicant is advised that if any rejoined claims presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

3.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

4.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, has been withdrawn.

EXAMINER'S AMENDMENT
	
5.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

applicant’s representative Eileen Sun on January 26, 2021.

In the Claims:
7.	Claims 22-25, 27, 28, 56-59, 61, 62, 64, and 66 have been canceled.

8.	In claim 62, the phrase “or a sequence substantially homologous thereto” in line 2 has been deleted.

REASONS FOR ALLOWANCE

10.	The following is an Examiner's Statement of Reasons for Allowance: 

The Examiner’s Amendment set forth supra, in conjunction with Applicant’s amendment filed on December 9, 2020 has obviated the previous rejections of record in the Office Action mailed on June 11, 2020. The claims are drawn to a fusion protein comprising from N-terminus to C-terminus human EOP or human GM-CSF and an immunoglobulin component comprising human IgG1 hinge-CH2-CH3, wherein the hinge mutated and comprising the amino acid sequence of SEQ ID NO:24 (VEPKSGDKTSTCPPCP) or one or more amino acid residues N-terminal to the glycine reside of SEQ ID NO:24 is deleted. The fusion protein is free of the prior art.

Accordingly, claims 1, 19-21, 26, 29, 30, 33, 34, 53-55, 60, 65, 73, 74, and 76-84 are deemed allowable. 

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644